This cause came on to be heard upon the demurrer to the reply, and was argued by counsel. On consideration whereof, it is ordered and adjudged that such demurrer be sustained for the reason that while the ordinance in question provides for an addition to an existing public utility and not for the acquisition or construction of a public utility, and hence is subject to referendum, not under the Constitution of Ohio, Article XVIII, Section 5, but under Section 4227-1 et seq., General Code, the petition does not contain a sufficient number of signatures to require the respondent to certify the same to the board of elections. State, ex rel. Kahle, v. Rupert, Aud.,99 Ohio St. 17.
Relator not desiring to plead further, the writ of mandamus is denied.
Writ denied.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
BEVIS, J., not participating. *Page 104